DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

	Election/Restrictions
	Based on the art discovered during prior art search, the Office has decided to unilaterally withdraw the restriction requirement dated 3/07/2022.  All assertions otherwise are now moot.  Claim 7 is rejoined.

Information Disclosure Statement
The information disclosure statement filed 11/15/2018 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 11/15/2018 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(*) as being anticipated by Wadia et al. US 20100284795.

Re claim 1, Wadia (Figs. 1, 5, and 7) teaches a rotor support device comprising:
a plurality of first electrodes (64; Figs. 5 and 7; see [34]);
a plurality of second electrodes (62);
a dielectric material (63) disposed between the plurality of first electrodes (64) and the plurality of second electrodes (62); and
at least one AC power supply (70; see [29]) configured to apply an alternating-current voltage across the plurality of first electrodes and the plurality of second electrodes and induce flows of gas by causing dielectric barrier discharge between the plurality of first electrodes (64) and the plurality of second electrodes (62), 
wherein at least a pair of electrodes (64, Fig. 7) are disposed apart from each other in a static system (casing 50) that is stationary with respect to a rotor (blade 40 in Fig. 5) provided in an aircraft [5, 9, 27], the static system (50) being adjacent to the rotor (40), the pair of electrodes (two of 64 or 62 as in Fig. 7) including at least one of the plurality of first electrodes (64) or the plurality of second electrodes (62).

Re claim 2, Wadia teaches claim 1.  Wadia further teaches wherein the at least one of the plurality of first electrodes or the plurality of second electrodes is disposed apart from each other on an annular casing (50) surrounding the rotor disposed in at least one of an intake fan (this—see [28]), a compressor (this—see [28]), or a turbine of a gas turbine engine provided in the aircraft.

Re claim 3, Wadia teaches claim 1.  Wadia further teaches wherein the at least one of the plurality of first electrodes (64, Figs. 5 and 7) or the plurality of second electrodes (62) is disposed apart from each other in a stator (50) adjacent to the rotor (40) provided in at least one of a compressor (this—see [28]) or a turbine of a gas turbine engine provided in the aircraft.

Re claim 6, Wadia teaches claim 1.  Wadia further teaches wherein both the plurality of first electrodes (64, Figs. 5 and 7) and the plurality of second electrodes (62) are disposed apart from each other in the static system (50).

Re claim 10, Wadia teaches claim 1.  Wadia further teaches a switch circuit configured to select an electrode to which the alternating- current voltage is applied from a plurality of electrodes including the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other in the static system [36-37].

Re claim 12, Wadia teaches claim 2.  Wadia further teaches wherein the number of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other on the annular casing is equal to the number of intermittent flows of gas for preventing leak flows of gas generated between tips of blades provided in the rotor and the annular casing, the intermittent flows of gas being induced between the tips of the blades provided in the rotor and the annular casing via the dielectric barrier discharge by rotating the blades provided in the rotor about a rotary shaft of the rotor (in a case where the number of actuators is the same as the number of blades as in [34]).

Re claim 13, Wadia teaches claim 3.  Wadia further teaches wherein the number of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other in the stator is equal to the number of intermittent flows of gas for improving energy efficiency when the aircraft flies at stable speed or intermittent flows of gas for stabilizing unstable speed when the aircraft flies at the unstable speed, the intermittent flows of gas being induced between rotor blades and the stator via the dielectric barrier discharge by rotating the rotor blades provided in the rotor about a rotary shaft of the rotor (in a case where the number of actuators is the same as the number of blades as in [34], and stable speed as in at least [1]).

Re claim 14, Wadia teaches a rotor comprising the support device according to claim 1 [42] (see the rejection of claim 1 above).

Re claim 15, Wadia teaches a gas turbine engine (Fig. 1) comprising: the support device according to claim 2; and the rotor (see the rejection of claim 2 above).

Re claim 16, Wadia teaches an aircraft [5, 9, 27] comprising: the gas turbine engine according to claim 15 (see the rejection of claim 15 above).

Re claim 17, Wadia teaches an aircraft [5, 9, 27] comprising: the rotor according to claim 14 (see rejection of claim 14 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20100284795 alone.

Re claim 5, Wadia teaches claim 1.  Wadia further teaches wherein the at least one of the plurality of first electrodes (64, Figs. 5 and 7) or the plurality of second electrodes (62) is disposed apart from each other on an annular casing (50) surrounding a fan [28] provided as the rotor, but not explicitly in each of main wings or a fuselage of a fixed wing aircraft.
The Office takes official notice of a rotor in each of main wings or a fuselage of a fixed wing aircraft.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Wadia with “in each of main wings or a fuselage of a fixed wing aircraft” as taught by official notice, for the advantage of using Wadia in each engine or the aircraft.

Re claim 8, Wadia teaches claim 1.  Wadia further teaches wherein the number of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other in the static system is equal to a number associated with the number of revolutions of the rotor [37].  This is not explicitly disclosed but is considered obvious to a person having ordinary skill in the art because Wadia teaches pulsing on and off certain actuators based on various frequencies, including blade passing frequency [37].  So it would have been obvious to modify Wadia in a manner that teaches this claim.

Re claim 9, Wadia teaches claim 1.  Wadia further teaches wherein lengths, in a rotational direction of the rotor, of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other in the static system are lengths associated with the number of revolutions of the rotor [37].  This is not explicitly disclosed but is considered obvious to a person having ordinary skill in the art because Wadia teaches pulsing on and off certain actuators based on various frequencies, including blade passing frequency [37].  The length of an electrode is considered to be an inherent feature based on a design appropriate for the system of Wadia as described.  For example, it’s clear that the location of the electrodes impact the generation of plasma, so their length must be designed based on system need.  Wadia teaches various functionality, including based on number of revolutions of the rotor (“blade passing frequencies” as in [37]).  So it would have been obvious to modify Wadia in a manner that teaches this claim.

Re claim 11, Wadia teaches claim 10.  Similarly as described in the rejection of claim 9 above, Wadia further teaches a control circuit (72/74 in Fig. 5) configured to control the switch circuit in accordance with the number of revolutions of the rotor so as to automatically select an electrode associated with the number of revolutions of the rotor as the electrode to which the alternating-current voltage is applied [37].  The reason for this is that implicitly as described in paragraph 37, some electrodes may be pulsed on while others are off based on blade passing frequency.  It is clear that the control system does this automatically (as opposed to manually), or it at least would have been obvious to make such automatic given the environment involved and the nature of the issue (inside a gas turbine engine based on system operating condition).  So it would have been obvious to modify Wadia in a manner that teaches this claim.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20100284795 in view of Black WO 2005114013.

Re claim 7, Wadia teaches claim 1.  Wadia fails to teach one of the plurality of first electrodes and the plurality of second electrodes is disposed apart from each other in the static system, and the other of the plurality of first electrodes and the plurality of second electrodes is attached to a plurality of blades provided in the rotor.
However, Black teaches a very similar application for plasma generation, using a pair of electrodes, with one in the static system and one in a moving blade (in either a compressor or turbine), with similar use of dielectric material (e.g., see Figs. 1-4, description therefor; p. 1, lines 36-38; and p. 3, lines 29-30).  From Wadia, Fig. 7, the separate plurality of electrodes for the static side electrodes in such a configuration is considered to be reasonably taught. 
For that reason, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Wadia with “one of the plurality of first electrodes and the plurality of second electrodes is disposed apart from each other in the static system, and the other of the plurality of first electrodes and the plurality of second electrodes is attached to a plurality of blades provided in the rotor” as taught by Black, for the advantage of using a similar device for the turbine of Wadia and/or as a simple substitution of one such system for another, with the predictable result of similarly generating plasma for beneficial use (e.g., see Figs. 1-4, description therefor; p. 1, lines 36-38; and p. 3, lines 29-30).

Re claims 12 and 13, claims 12 and 13 are considered to be taught by the combination of Wadia and Black, given that each blade tip electrode will induce intermittent flows of a gas, similarly as is described by the specification of this invention.  Wadia teaches claims 2 and 3 as provided above.  The combination of Wadia and Black as provided in the rejection of claim 7 teaches wherein the number of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other on the annular casing is equal to the number of intermittent flows of gas for preventing leak flows of gas generated between tips of blades provided in the rotor and the annular casing, the intermittent flows of gas being induced between the tips of the blades provided in the rotor and the annular casing via the dielectric barrier discharge by rotating the blades provided in the rotor about a rotary shaft of the rotor (claim 12), and wherein the number of the at least one of the plurality of first electrodes or the plurality of second electrodes disposed apart from each other in the stator is equal to the number of intermittent flows of gas for improving energy efficiency when the aircraft flies at stable speed or intermittent flows of gas for stabilizing unstable speed when the aircraft flies at the unstable speed, the intermittent flows of gas being induced between rotor blades and the stator via the dielectric barrier discharge by rotating the rotor blades provided in the rotor about a rotary shaft of the rotor (claim 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Probst US 20150307190 in view of Wadia et al. US 20100284795, and further in view of Black WO 2005114013.

Re claim 4, Probst teaches a rotary device having blades, in the form of a tail rotor provided in a rotary-wing aircraft (Fig. 1).
Wadia teaches claim 1.  Wadia fails to teach wherein the at least one of the plurality of first electrodes or the plurality of second electrodes is disposed apart from each other on an annular casing surrounding a tail rotor provided in a rotary-wing aircraft.  Note that Wadia is for various parts of a compression system, including a fan [42].  Black is cited here to similarly show that such plasma generators are applicable to various rotary devices with blades (e.g., see p. 1, lines 6-14 and 36-38).  
For the same efficiency reasons discussed in Wadia [4-5] and Black (p. 1, lines 36-38), before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Probst with claim 1 as taught by Wadia.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080145210 (Figs. 2-3) teaches a device relevant to at least claims 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746